Appellant insists that our disposition of bill of exception number thirteen was erroneous. He seems *Page 482 
to be under the impression that we held the testimony of Archie Bennett — which was the subject of said bill — to have been admissible. The extent of our holding was that the bill under consideration did not show error in admitting the testimony complained of. The testimony objected to would appear on the face of the bill to relate to an extraneous offense, but proof of extraneous offenses becomes admissible under certain circumstances. When the trial court admitted the testimony this court must indulge the presumption that he acted correctly in the premises unless the bill shows to the contrary. This is not shown by the grounds of objection stated in the bill, but the recitals in the bill must verify the truth of the objections. The authorities cited in our original opinion seem to control, and are decisive here. For a somewhat extended discussion of the question see the original opinion and opinion on rehearing in No. 17,284*, Gidcumb v. State, this day disposed of.
The motion for rehearing is overruled.
Overruled.
* (Reported on page 395 of this volume.)